                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

HEATHER MOLL,

                         Plaintiff,

v.

GLEN A. STINSON and MARLENA
STINSON, individually, and d/b/a STINSON
PROPERTIES,                                            Case No. 4:19-cv-00563-NKL
5528-5530 HOMER WHITE, LLC,
IDEALINE MARKETING AND PRODUCTS,
INC. d/b/a CALIBRATION BREWERY,
CALIBRATION BREWERY COMPANY,
CALIBRATION 119 BREWERY,
CALIBRATION BREW HUB,

                         Defendants.

                                               ORDER

          Pending before the Court are Plaintiff’s motion for entry of default, Doc. 11, Plaintiff’s

motion to strike the Answers of Defendants Glen A. Stinson, Marlena Stinson, 5528-5530

Homer White, LLC, Idealine Marketing and Products, Inc., Calibration Brewery Company,

Calibration 119 Brewery, and Calibration Brew Hub, Doc. 20, and Defendants’ motion for leave

to file Answers to Complaint out of time, Doc. 21. For the following reasons, Plaintiff’s motion

for entry of default judgment and motion to strike Defendants’ Answers are denied, and

Defendants’ motion for leave to file Answers out of time is granted.


     I.   Background

          On July 17, 2019, Plaintiff Heather Moll filed this action against Defendants Glen A.

Stinson, Marlena Stinson, 5528-5530 Homer White, LLC, Idealine Marketing and Products, Inc.,

Calibration Brewery Company, Calibration 119 Brewery, and Calibration Brew Hub, alleging


                                                   1
violations of Title VII of the Civil Rights Act of 1964, the Missouri Human Rights Act, the Fair

Housing Act, the Fair Labor Standards Act of 1938, and Missouri labor law § 290.500, et seq.

The Complaint states that as an employee and a tenant of Defendants, Moll experienced gender

discrimination, sexual harassment, denial of minimum wage and overtime wages, unlawful

termination, uninhabitable housing, and unlawful eviction. Doc. 1 (Complaint), ¶¶ 45–84.

       Defendant Marlena Stinson was properly served on July 31, 2019, and all other

Defendants were properly served on August 1, 2019. On August 15, an attorney who had

previously been retained by Defendants requested the current defense counsel to assist with

filing a single Answer to Moll’s Complaint for all seven Defendants, because he did not have

access to the electronic case filing system. The first attorney incorrectly informed current

counsel that the Answers were due in ten days. At that time, current defense counsel was out of

the country, and he informed the attorney he would be unable to assist until his return on August

21. Defendants failed to file their Answers by the August 21 and 22 deadlines pursuant to

Federal Rule of Civil Procedure 12(a)(1)(A).

       On August 23, the Court Clerk informed current defense counsel that it would be

improper for him to file another attorney’s Answer with the Court, and that the true deadlines for

filing Defendants’ Answers had already passed. Current defense counsel then immediately

contacted Moll’s counsel seeking consent for an extension. On August 27, Moll’s counsel

informed defense counsel she could not consent to any extension of time and that same day filed

her motion for entry of default. Doc. 11. Over the next seven days, current defense counsel met

with Defendants to prepare seven individual Answers, which were filed on September 4 without

counsel’s seeking leave from the Court. On September 6, Moll filed a motion to strike

Defendants’ Answers on the grounds that they failed to seek leave of court to file Answers out of



                                                 2
time or provide a sufficient justification. Doc. 20. That same day, Defendants responded by

filing a motion for leave to file Answers out of time. Doc. 21. Defense counsel states that he

was unable to file a motion for leave to file out of time along with the Answers, because he was

ill and unable to come into his office to notarize the affidavit that he intended to attach to his

motion for leave to file Answers out of time.


 II.    Discussion

            a. Motion for Entry of Default

        Moll moves for entry of default pursuant to Federal Rule of Civil Procedure 55(a). Moll

initially moved for entry of default prior to Defendants’ filing their Answers, but in her reply

brief, she maintains that she is entitled to entry of default despite the belatedly-filed answers

because Defendants did not do all they reasonably could to comply with the pleading deadlines

and have failed to show they are entitled to an extension of those deadlines. Moll contends that

their behavior constitutes willful delay that justifies an entry of default.

        Federal Rule of Civil Procedure 55 permits a party to seek default judgement against a

Defendant who has failed to plead or otherwise defend in an action against him. Fed. R. Civ. P.

55(a). Generally disfavored, entry of default judgment is appropriate when a party’s conduct

exhibits “willful violations of court rules, contumacious conduct, or intentional delays.” Ackra

Direct Marketing Corp. v. Fingerhut Corp., 86 F.3d 852, 856 (8th Cir. 1996) (internal quotation

and citation omitted). “[D]efault judgment is not an appropriate sanction for a marginal failure

to comply with time requirements.” Id. (internal quotation omitted). “[T]here is a strong policy

in favor of deciding a case on its merits, and against depriving a party of his day in court.”

Chrysler Corp. v. Carey, 186 F.3d 1016, 1020 (8th Cir. 1999). The decision is left to the “sound

discretion” of the Court. F.T.C. v. Packers Brand Meats, Inc., 562 F.2d 9, 10 (8th Cir. 1977).


                                                   3
       Defendants delayed filing their Answers by fourteen days. This delay does not appear to

have been a willful violation of a court rule or the product of an intent to delay the proceeding.

Rather, it was the result of a miscommunication between counsel as well as the new defense

counsel’s need to become familiar with the case. Prior defense counsel claimed he did not have

access to the electronic filing system, and once the newly hired defense counsel learned of the

lapsed deadline, he made reasonable efforts to write and file the required Answers for all seven

Defendants. This is a “marginal failure to comply with time requirements,” not the type of

contumacious or intentional conduct that would warrant a default judgment. See, e.g., Comiskey

v. JFTJ Corp., 989 F.2d 1007, 1009 (8th Cir. 1993) (default judgment appropriate in light of

Defendant’s “total failure to comply with numerous court orders and with [Plaintiff’s] discovery

requests”); Hall v. T.J. Cinnamon’s, Inc., 121 F.3d 434, 435 (8th Cir. 1997) (default judgment

warranted where Defendant “watched the litigation from afar for over seven months, apparently

without any intention of entering an appearance or defending the action”).

       While the Court does not condone Defendants’ delay and subsequent filing without first

seeking leave from the Court, given the judicial preference for adjudication on the merits,

entering default under these circumstances would be “disproportionate to [Defendants’]

transgression.” Mann v. Lewis, 108 F.3d 145, 147 (8th Cir. 1997) (finding that dismissal with

prejudice in response to Plaintiff counsel’s repeated failures to comply with court orders would

be a disproportionate response). See also Johnson v. Dayton Elec. Mfg. Co., 140 F.3d 781, 784–

85 (8th Cir. 1998) (stating that while the court did “not approve of this sort of cavalier approach

to litigation,” it would nonetheless reverse a finding of default where “poor communication”

resulted in delay that was “careless….[b]ut it was not contumacious, it did not exhibit an

intentional flouting or disregard of the court and its procedures, and it only briefly delayed the



                                                  4
litigation”); Kocenko v. Buskirk, 56 F.R.D. 14, 16 (E.D. Pa. 1972) (finding that while “the Court

can in no way condone the inordinate [ten month] delay which has attended the defendant’s

filing of an answer in this action, we nevertheless are guided by the conscience of the Court to

seek disposition of cases on the merits”). By filing Answers and a motion for leave to file

Answer out of time, albeit belatedly, Defendants have demonstrated an intent to defend.

Therefore, Moll’s motion for entry of default is denied.


           b. Motion for Leave to File Answers Out of Time and Motion to Strike
              Defendants’ Answers 1

       Defendants concede that they failed to file within the time required by Federal Rule of

Civil Procedure 12(a)(1)(A)(i). However, they assert that they should be given leave to file their

Answers out of time because the miscommunication between and transition in defense counsel

constitutes excusable neglect. Defendants acknowledge that perhaps they should have waited to

file the Answers until they had filed their motion for leave to file Answers out of time, but they

argue that they were merely attempting to “demonstrate the eagerness of Defendants to

participate fully in this case.” Doc. 33 (Defendants’ Response to Plaintiff’s Motion to Strike), ¶

13. In opposition, Moll asserts that Defendants’ failure to seek leave prior to filing their

Answers constitutes willful disregard for the rules of this Court, and that they have not

demonstrated excusable neglect.

       Federal Rule of Civil Procedure 6(b) permits the Court to “for good cause, extend the

time . . . on motion made after the time has expired if the party failed to act because of excusable


1
  In support of her motion to strike Defendants’ Answers, Moll predominantly argues that
Defendants have failed to meet the “excusable neglect” standard of Federal Rule of Civil
Procedure 6(b), because “delay tactics cannot constitute excusable neglect but rather demonstrate
a willful disregard for the procedures and authority of this Court.” Doc. 20 (Motion to Strike), p.
4. The excusable neglect standard of Rule 6(b) is the standard for evaluating Defendants’ motion
for leave to file Answers out of time. Therefore, these two motions are considered together.
                                                  5
neglect.” Fed. R. Civ. P. 6(b). “Excusable neglect is an ‘elastic concept’ that empowers courts

to accept, ‘where appropriate, . . . late filings caused by inadvertence, mistake, or carelessness, as

well as by intervening circumstances beyond the party’s control.’” Chorosevic v. MetLife

Choices, 600 F.3d 934, 946 (8th Cir. 2010) (quoting Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd. P’ship, 507 U.S. 380, 392, 388 (1993)). “The determination of whether neglect is

excusable is at bottom an equitable one, taking account of all relevant circumstances surrounding

the party’s omission.” Id. Factors to be considered include “prejudice to the non-moving party,

the length of the delay, the movant’s good faith, and the reason for the delay.” Albright as Next

Friend of Doe v. Mountain Home Sch. Dist., 926 F.3d 942, 951 (8th Cir. 2019).

       Moll has not demonstrated that the delay has prejudiced her. The fourteen-day delay at

this early stage of the litigation was minimal. Defendants’ explanation—that the delay was the

result of a miscommunication between transitioning defense counsel and the time required for

new defense counsel to adequately draft Answers for each of the seven Defendants—indicates

that the delay was inadvertent and not in bad faith. See Piccinino v. Papa John's, USA, Inc., No.

4:18-CV-1197-SPM, 2018 WL 4853122, at *2 (E.D. Mo. Oct. 5, 2018) (holding that where a

miscommunication between lead counsel and an associate was an inadvertent mistake, not bad

faith, a four-day delay without an indication of prejudice or impact on proceedings warranted

granting motion for leave to file Answer out of time). When current defense counsel learned of

the true deadline on August 23, it had already passed, and he immediately consulted with

Plaintiff’s counsel to request consent to an extension. This behavior reflects not an intentional

flouting of the rules of the Court, but rather, some combination of “inadvertence, mistake, or

carelessness, as well as . . . intervening circumstances beyond the party’s control,” which permits

a finding of excusable neglect. See Chorosevic, 600 F.3d at 946.



                                                  6
       Additionally, should the Court strike Defendants’ Answers and refuse to grant their

motion to file out of time, the consequence would be an entry of default, which the Court has

already determined is inappropriate here in response to a “marginal failure to comply with time

requirements.” Ackra Direct Marketing Corp., 86 F.3d at 856 (internal quotation and citation

omitted). See also Chorosevic, 600 F.3d at 947 (finding that where denial of leave to file an

Answer out of time would result in a default judgment that would be “a severe penalty

unmatched by any prejudice to [plaintiff],” this denial would contravene “the judicial preference

for adjudication on the merits, which goes to the fundamental fairness of the adjudicatory

process” (internal quotations and alterations omitted)).

       In sum, in light of the lack of prejudice to Moll, Defendants’ subsequent good faith

efforts to remedy the delay, and the consequence that would follow denying Defendants’ request,

the Court grants Defendants’ motion for leave to file Answers out of time, and Plaintiff’s motion

to strike Defendants’ Answers is denied.


III.   Conclusion

       For the reasons discussed above, Plaintiff’s motion for entry of default and motion to

strike Defendants’ Answers are DENIED, and Defendants’ motion for leave to file Answers out

of time is GRANTED.


                                                     s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge

Dated: October 18, 2019
Jefferson City, Missouri




                                                 7
